Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered June 8, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to 5 years probation, unanimously affirmed.
Evidence at the suppression hearing was that two uniformed police officers responded to a radio call from a foot patrol officer of shots fired from the roof of a nearby building, that upon arrival there minutes later they were met by the officer as well as four civilians who also heard the shots, that the officers searched the building and encountered defendant on the top floor landing, that defendant appeared very nervous and made gestures and adjustments to his waistband area even after he had been specifically told to stop, and that the officers grabbed defendant’s hand and seized from his waistband area a loaded semiautomatic pistol. There is no merit to defendant’s claim that the suppression court erred in crediting this -testimony of the two officers, and in concluding, upon the basis of it, that they possessed sufficient information to justify their seizure of the gun (People v Benjamin, 51 NY2d 267, 271; People v Prochilo, 41 NY2d 759, 761). Concur — Sullivan, J. P., Ellerin, Kupferman, Ross and Tom, JJ.